DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (Pub. No. 20180317213).
- With respect to claims 1, 11 and 30, Islam teaches a method for wireless communication, comprising: transmitting, by a user equipment, one or more transport blocks via an autonomous uplink communication (e.g. Fig. 1 UE transmits TB to BS 100), each of the one or more transport blocks comprising a plurality of code block groups (e.g. Fig. 3 block 154 shows the CBGs); 

re-transmitting CBGs for which negative feedback is indicated based at least in part on the one or more DFI packets (e.g. par. 51, 58).  Islam implicitly fails to teach the CBF-level feedback and DFI packets, however it would have been obvious to a person of ordinary skill in the art before the effective filling date to consider the DCI as DFI and CBGs (as in Fig. 3 block 154) as the CBG-level for communication between BS and UEs and determine different CBG for retransmitting correct CBG in the communication.
- With respect to claims 2 and 12, Islam teaches wherein at least one of the transport block- 2level feedback indicators indicates a negative acknowledgement for a corresponding transport 3block, and wherein receiving the one or more DFI packets comprises:  4receiving a transport block-level feedback indicator for each of the one or 5more transport blocks; and 6receiving CBG-level feedback for the corresponding transport block (e.g. Fig. 3, 18 shows NACK feedback).
- With respect to claims 13, 6, 13 and 16, Islam teaches wherein receiving the one or more DFI packets 2comprises:  3receiving a first DFI packet, the first DFI packet comprising a first portion of 4the CBG-level feedback and an indication that a second DFI packet is to be transmitted; and 5receiving the second DFI packet comprising a second portion of the CBG- 6level feedback (e.g. Fig. 7 shows DCI for UEs and Fig. 13 shows Fields of ACK/NACK for each UEs).
- With respect to claims 4, 14, Islam teaches receiving the first DFI packet in a first symbol in a first slot; and receiving the second DFI packet in a second symbol in the first slot (e.g. Fig. 13 shows the DCI with multiple Fields).  
- With respect to claim 5, 7, 15, 17, Islam teaches receiving the first DFI packet in a first slot; and receiving the second DFI packet in a second slot (e.g. Fig. 13, 16-17 shows the times slot of DCIs).
- With respect to claims  8-9 and 18, Islam teaches comprising:  transmitting uplink control information, the uplink control information 3comprising an indication of CBGs for retransmission (see par. 8, 11).  
- With respect to claims  10, 19, Islam teaches wherein the indication of CBGs for retransmission comprises an indication of a retransmission mode that indicates whether the 3UE will re-transmit negative acknowledge transport blocks or negative acknowledgement 4CBGs (e.g. Fig. 3 show NACK) .  
- With respect to claims  20, Islam teaches further comprising:  2generating the one or more DFI packets based at least in part on an 3autonomous CBG configuration (see par. 8, 11).  
- With respect to claims 21-22, Islam teaches wherein the autonomous CBG configuration 2includes a same number of CBGs or less than a number of CBGs as is included in a CBG 3configuration for a scheduled uplink transmission (e.g. the number of CBGs that need retransmission e.g. Fig. 9-11).  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC H TRAN/Primary Examiner, Art Unit 2471